DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2021, has been entered. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, regarding claim 1 (independent claims 10 and 18 being substantively similar), Engblom (US 2012/0232721 A1) discloses a dual-kite aerial vehicle (abstract), comprising: 
a first kite apparatus (100) comprising:
a first flight controller (122) coupled to one or more actuators (150) of the first kite apparatus to control a flight path of the first kite apparatus (para. [0034]); and
a first power generator (116) powering the first flight controller (para. [0034]);
a second kite apparatus (102; fig. 1) comprising:
 a second flight controller coupled to one or more actuators of the second kite apparatus to control a flight path of the second kite apparatus (both vehicles 100, 102 are identical with respect to their configuration as described in para. [0034]) such that a target gradient air movement between a first air movement at a first altitude of the first kite apparatus (Vwind for vehicle 100) and a second air movement at a second altitude of the second kite apparatus (Vwind for vehicle 102; figs. 1 and 2) is maintained (para. [0028]); and
a second power generator (116) powering the second flight controller (fig. 3).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the dual-kite aerial vehicle further comprising a tether coupling the first power generator of the first kite apparatus to the second power generator of the second kite apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Primary Examiner, Art Unit 3647